Title: [March 29. Sunday. 1778.]
From: Adams, John
To: 


      March 29. Sunday. 1778. Becalmed all the last night. This morning a vast number of Sails were in Sight. Saint Martins and Oleron were visible, at least the Towers and Windmills, but the Land was very low and level. A Pilot boat, with two Sails and four Men, came on board of Us, and the Pilot instantly undertook to carry Us to Bourdeaux. He said the Ship might go quite up to the City, if she drew twenty feet of Water. We were soon sailing very agreably towards our Port. The Pilot said War was declaired last Wednesday, and that the Pavillions were hoisted Yesterday at every Fort and Lighthouse. This News, I did not believe, but it signified something, which I did not Understand nor the Pilot neither.
      There was a civil Frenchman on board, whose name I had never asked till this day. His Name was Quillau, Fourier des Logis de Monseigneur Le Compte D’Artois. He was not of Du Coudrays Corps. I know not whether my Conjecture was well founded but I then suspected that the Court of Versailles had sent some of their domestic and confidential Servants to America to reconnoitre the Country and that they might not receive all their Information from the Representations of their Ministers.
      The French Gentlemen on board could scarcely understand our new Pilot. They said he spoke Gascoine, the Dialect of Bourdeaux, which they said was not good French.
      This day six Weeks We had sailed from Nantaskett Road. How many dangers, distresses, and hairbreadth escapes had We seen. There was one however which has been omitted. One Evening when We were approaching the French Coast, I was sitting in the Cabin, when Captain Mclntosh our Prisoner came down to me and addressed me, with great solemnity “Mr. Adams this ship will be captured by my Countrymen, in less than half an hour. Two large British Men of War are bearing directly down upon Us, and are just by, you will hear from them I warrant you in six minutes. Let me take the Liberty to say to you that I feel for you more than any one else. I have always liked you since I came on board, and have always ascribed to you chiefly the good treatment I have received as well as my People; and you may depend upon it, all the good Service I can render you with my Countrymen shall be done with pleasure.” I saw by his Countenance, Gestures, Air, Language and every Thing that he believed what he said, that he most heartily rejoiced in his own prospect of deliverance and that he heartily pitied me.... I smiled however at his Offers of kind Offices to me, knowing full Well that his Prayers and tears would be as unavailing as my own if he should be generous and I weak enough to employ them, with British Officers, Ministers, Judges or King, in the then Circumstances of Things and Temper of the Britons. I made him a bow expressive of my Sense of his politeness, but said nothing. Determined to see my danger before I would be intimidated at it, I took my hat and marched up to the Quarter Deck. I had before heard an uncommon trampling upon Deck and perceived Signs of some Alarm and confusion, but when upon Deck I saw the two ships indeed. They both appeared larger than our Frigate and were already within Musquet Shot of Us. The Air was clear and the Moon very bright. We could see every thing even the Men on board. We all expected every moment to be hailed, and possibly saluted with a broadside. But the two ships passed by Us without speaking a Word, and I stood upon Deck till they had got so far off as to remove all Apprehensions of dan­ger from them. Whether they were English or French, or Spanish or Dutch, or whether they were two American Frigates which had been about that time in France We never knew. We had no inclination to inquire about their business or destination, and were very happy that they discovered so little curiosity about ours.
      Every Ship at Sea is a kind of Prison, and the poor Inhabitants are obliged to have recourse to songs, cards, dances and Stories to amuse them, and wear away the tedious hours. We had many Stories told but I remember very few. In some of the dull hours of calm upon the coast of France, some of the Officers or Passengers told a Story of Garrick. He had a relation convicted of a Capital Offence. He obtained Leave to wait upon his Majesty to beg a pardon. The King asked what was the Crime. He has only taken a Cup too much, may it please your Majesty. Is that all said the King? Then let him be pardoned.
      One of Captain Tuckers Stories too diverted the Frenchmen as well as the Englishmen and Americans. A Frenchman in London Advertised an infallible Remedy against fleas. The Women as well as Men flocked to the place to purchase the Powder. But after many had bought it and paid for it, one only of the Women, asked for directions to Use it. Madam said the Frenchman, you must catch the Flea, and squeese him between your thumb and finger, till he gape, then put a little dust of this powder in his mouth, and he never will bite you again. But said the Lady when I have him between my fingers why may I not throw him in the fire or press him to death? Ah, Madam, said the Frenchman, dat will do just as well den. I should not perhaps have remembered this story, if the same had not been told me afterwards by Mr. Dumas at the Hague, who declared he had been present and seen and heard the same Sale and Dialogue between a German Mountebank and a Dutch Woman at the Hague.
      We had been becalmed all day in Sight of Oleron. The Village of Saint Dennis was in Sight, and many Windmills and Sand Hills all along the Shore: and Multitudes of Vessells in Sight, French, Spanish and Dutch Merchantmen and English Smugglers.
      I felt a strong curiosity to visit this Island of Oleron, so famous in Antiquity for its Sea Laws.
     